Citation Nr: 0603453	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  02-17 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1954 to 
March 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision.  The 
appellant filed a notice of disagreement (NOD) in May 2002, 
and the RO issued a statement of the case (SOC) in July 2002.  
The appellant filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in October 2002.

In May 2004, the Board remanded this matter to the RO for 
further action.  After accomplishing the requested action to 
the extent possible, the RO continued the denial of the claim 
(as reflected in the August 2005 supplemental SOC (SSOC)) and 
returned this matter to the Board for further appellate 
consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The veteran died on August [redacted], 2000.  According to the 
death certificate, the immediate cause of death was ischemic 
cardiovascular disease; abdominal aortic aneurysm was listed 
as a significant condition contributing to death but not 
related to the immediate cause.

3.  At the time of the veteran's death, service connection 
was not in effect for any disability. 

4.  There is no medical evidence or opinion linking the 
cardiovascular conditions that caused the veteran's death to 
his military service.  

5.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim for service 
connection for cause of the veteran's death has been 
accomplished.

The RO's initial notice letter of November 2001, the rating 
decision in March 2002, the SOC in July 2002, the Appeals 
Management Center (AMC) letter in June 2004, and the SSOC in 
August 2005 notified the appellant and her representative of 
the legal criteria governing the claim, the evidence that had 
been considered in connection with the appeal up to that 
point, and the bases for the denial of the claim.  After 
each, they were given the opportunity to respond.   
Accordingly, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support the claim, and has been afforded ample opportunity to 
submit such information and evidence.  

The RO's initial notice letter in November 2001 informed the 
appellant of the evidence required to substantiate a claim 
for service connection for cause of death, and asked the 
appellant to identify any medical providers or other entities 
potentially having relevant records.  The subsequent AMC 
letter of June 2004 advised the appellant of the evidence of 
record and the evidence still required to substantiate the 
claim, discussed the respective duties of VA and the 
appellant in obtaining specific types of evidence, and 
provided a point of contact for assistance developing the 
claim and the appeal.  The Board finds that these letters 
meet the statutory and regulatory requirement that VA notify 
a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).

The Board points out that, in the decision of Pelegrini v.  
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the  
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all four 
content of notice requirements have been met in the instant 
appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA- 
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such pre-
adjudication notice was not prejudicial to the claimant.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the appellant 
before and after the March 2002 rating action on appeal.  
However, the Board finds that the lack of full, pre-
adjudication notice in this appeal does not, in any way, 
prejudice the veteran.  In this regard, the Board points out 
that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet.  
App. 103 (2005).  

The Board finds that, in this appeal, any delay in issuing 
the section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that her claim was fully developed and re- 
adjudicated after notice was provided.  Here, the appellant's 
NOD was received in May 2002, and the RO issued an SOC in 
July 2002 that explained the evidence of record to date, the 
legal basis for the decision, and appellate procedures.  The 
AMC notice letter of June 2004 and SSOC of August 2005 
updated the appellant in regard to the evidence of record and 
the evidence required.  After the notice letters, SOC and 
SSOC, the appellant was afforded an opportunity to respond.  
The evidence shows that the appellant had the full benefit of 
VCAA notice requirements by the time of the RO's most recent 
adjudication in the SSOC of August 2005.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the cause of death 
claim currently before the Board.  As indicated below, the RO 
has obtained the veteran's complete service medical records 
(SMRs); the Board remanded the claim in October 2003 in order 
to obtain the veteran's complete service personnel and 
medical records and to have documents on microfiche copied 
and added to the claims file.  The appellant has submitted an 
autopsy report and private medical record.  The appellant has 
not requested any hearing on appeal nor has she responded to 
the AMC's request for additional medical evidence (the June 
2004 notice letter).  Significantly, there is no indication 
of any additional, existing, pertinent evidence that needs to 
be obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Under these circumstances, the Board finds that there is no 
prejudice to the appellant in proceeding, at this juncture, 
with a decision on the claim for service connection for cause 
of the veteran's death.  

II.  Analysis

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. §  
3.312(b).  To be considered a contributory cause of death, it 
must be shown that the service-connected disability  
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown.  Id.

The veteran in this case died on August [redacted], 2000.  His death 
certificate indicates that the immediate cause of his death 
was ischemic cardiovascular disease; abdominal aortic 
aneurysm was listed as a significant condition contributing 
to death but not related to the immediate cause of death.  
The autopsy report, prepared the day after the veteran died, 
confirms that the veteran died from the aforementioned 
cardiovascular disabilities.  

The appellant contends that the veteran's ischemic 
cardiovascular disease with abdominal aortic aneurysm was 
caused by his military service, and that service connection 
for the cause of his death is thus warranted.

The record reflects that, during the veteran's lifetime, 
service connection was not established for any disability, to 
include any cardiovascular disability.  Nonetheless, the 
Board must still consider the pertinent evidence in light of 
the governing legal authority to determine whether, for 
purposes of establishing entitlement to service connection 
for the cause of the veteran's death, a medical relationship 
between the veteran's death and his military service is 
established.  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

Service connection also may be presumed for certain chronic 
diseases, such as  cardiovascular disease, to include 
hypertension, that become manifest to a certain degree (10 
percent for cardiovascular disease) within a prescribed 
period following  termination of active service (one year for 
cardiovascular disease); this presumption is rebuttable by 
affirmative evidence to the  contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Here, the veteran's service medical records are completely 
negative for complaints, findings, or diagnosis of any 
cardiovascular disease, to include hypertension.  During 
service the veteran's blood pressure readings were recorded 
as 118/76 (standing) and 128/82 (sitting) during an October 
1963 re-enlistment examination; 128/78 (standing) during a 
March 1972 re-enlistment examination; and 118/80 (sitting) on 
retirement examination in December 1976.  In addition, on 
retirement examination in December 1976, a chest x-ray was 
interpreted as within normal limits and the veteran's heart 
was evaluated as clinically normal.  

There also is no medical evidence that any cardiovascular 
disease, to include hypertension, was manifest, to any 
degree, during the first post-service year.  A September 1988 
medical record submitted by the appellant-approximately 
twelve years after the veteran's retirement-reflects 
cholesterol and HDL testing results, and only identifies the 
veteran as at an increased risk for developing heart disease; 
this record does not state that heart disease was then 
present.  No other medical records have been submitted or 
identified that establish that the veteran was treated for 
heart disease or disorder prior to his death.

The record also presents no other basis of entitlement to the 
benefits sought.  In this regard, the Board points out that 
the record includes no medical evidence or opinion linking 
the cardiovascular disabilities that resulted in the 
veteran's death to his military service.  Significantly, 
neither the death certificate nor the autopsy report identify 
or implicate the veteran's military service as a factor in 
his death and neither the appellant nor her representative 
has presented or alluded to the existence of any competent 
evidence that does establish a relationship between the 
veteran's death and his military service.  

In addition to the documentary evidence, the Board has 
considered the appellant's contention that the veteran's 
cause of death was due to his military service.  However, as 
a layperson without the appropriate medical training and 
expertise, she  simply is not competent to render a probative 
opinion on a medical matter-such as whether there exists a 
medical relationship between the veteran's death from 
ischemic cardiovascular disease and his military service.  
See Bostain v. West, 11 Vet. App. 124,  127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492  (1992).  See also 
Routen v. Brown,10 Vet. App. 183, 186  (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).

Under these circumstances, the Board concludes that the claim 
for service connection for the cause of the veteran's death 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt  
doctrine.  However, in the absence of any competent evidence 
to support the appellant's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


